DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 17-18, drawn to an operating method between networks applied to a network element wherein the network element receives specific information and performs specific related operation from a first network to a second network based on the specific information which corresponds to either of Figs. 1-3 and which is disclosed as a different embodiment in paragraphs [0024]-[0026] and which is classified in H04W36/00837 or H04L65/1016 or H04W36/0022 or H04W36/0038 or H04W36/32 or H04W48/18 or H04L65/1083 or H04W48/16 or H04W36/14 or H04W36/18 or H04W36/0033 or H04W36/0066 or H04W88/06.

Il. Claims 10-16 and 19-20, drawn to  an operating method between networks applied to a terminal wherein the terminal acquires specific information and performs a specific related operation from the first network to a second network based on the specific information which corresponds to either of Fig. 4 and which is disclosed as a different embodiment in paragraph [0027] and which is classified in H04W36/00837 or H04L65/1016 or H04W36/0022 or H04W36/0038 or H04W36/32 or H04W48/18 or H04L65/1083 or H04W48/16 or H04W36/14 or H04W36/18 or H04W36/0033 or H04W36/0066 or H04W88/06.



The inventions are distinct, each from the other because of the following reasons:
Inventions l and ll are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable See MPEP § 806.05(d).

In the instant case, each of the subcombination l and subcombination ll has separate utility as each of the subcombination l and subcombination ll includes additional limitations that are not present in the other subcombination and do not require the additional limitations of the other subcombination to be present in order for each of the subcombination l and subcombination ll to be usable on its own as each of the subcombination l and subcombination ll are directed towards different devices performing different functionalities based on different information received which therefore requires a different field of search for each subcombination l and subcombination ll.  
In addition, while independent claim 1 and its dependent claims 2-4 and 17 and independent claim 5 and its dependent claims 6-9 and 18 of subcombination l are directed towards a network element performing similar functionalities based on similar received information and can be considered an obvious variant, the same cannot be said with regards to subcombination ll as independent claim 10 and its dependent claims 11-16 and 19-20 are directed towards a terminal performing different functionality based on different information received and one of ordinary skill in the art would also 

The examiner directs the applicant to the highlighted portions of MPEP 808.02 seen below:

808.02    Establishing Burden [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645